673 So.2d 924 (1996)
Harry K. SINGLETARY, Jr., Secretary of Florida Department of Corrections, Appellant,
v.
Byron CORONADO and Bishop Fashaw, Appellees.
No. 94-02886.
District Court of Appeal of Florida, Second District.
May 15, 1996.
Judy Bone, Assistant General Counsel, Department of Corrections, Tallahassee, for Appellant.
No appearance for Appellees.
PER CURIAM.
Byron Coronado and Bishop Fashaw are inmates serving sentences in the custody of the Department of Corrections. After sentencing and commitment, Coronado and Fashaw were transported from the Department of Corrections' custody to the Sarasota County Jail, apparently at the state's behest. The purpose of the release was to permit them to provide testimony in the trial of State v. Reaves, then pending in the Circuit Court of Sarasota County.
On July 15, 1994, the Reaves court entered two orders requiring that Coronado and Fashaw be awarded full gain-time as if they had remained in Department of Corrections' custody performing work assignments. The orders were entered without notice to the Department of Corrections.
The trial court was in error. The authority to regulate gain-time resides exclusively within the Department of Corrections pursuant to chapter 944, Florida Statutes (1993), and it is only the department that has "the ability to award, forfeit, or restore gain-time." State v. Green, 547 So.2d 925, 927 (Fla.1989).
Based upon the foregoing, we vacate the trial court's order and remand for further proceedings consistent with this opinion.
FRANK, A.C.J., and FULMER and QUINCE, JJ., concur.